PER CURIAM: *
Paul Curtis Leggett, Texas prisoner # 1780272, appeals the district court’s or*323der denying his motions for appointment of counsel in his 42 U.S.C. § 1983 action. On appeal, Leggett briefs the merits of his § 1983 claim that his constitutional rights have been violated by the misspelling of his surname. He does not, however, address the district court’s denial of his motions for appointment of counsel. Accordingly, Leggett has waived the only issue properly before this court. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). His motions for appointment of counsel, judgment as a matter of law, summary judgment, and directed verdict, which are related to the merits of his § 1983 action, are denied.
AFFIRMED; MOTIONS DENIED.

 Pursuant to 5th Cíe. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.